      Case 3:21-cv-00080-MMD-CLB Document 93 Filed 09/10/21 Page 1 of 8




Christopher Mixson (NV Bar#10685)
KEMP JONES, LLP
3800 Howard Hughes Parkway, Suite 1700
Las Vegas, Nevada 89169
702-385-6000
c.mixson@kempjones.com

Attorney for Environmental Plaintiffs

Roger Flynn, (Colo. Bar #21078), Pro Hac Vice
Jeffrey C. Parsons, (Colo. Bar #30210), Pro Hac Vice
WESTERN MINING ACTION PROJECT
P.O. Box 349, 440 Main St., #2
Lyons, CO 80540
(303) 823-5738
wmap@igc.org

Attorneys for Plaintiffs GBRW, BRW, and WD

Talasi B. Brooks (ISB #9712), Pro Hac Vice
Western Watersheds Project
P.O. Box 2863
Boise ID 83701
(208)336-9077
tbrooks@westernwatersheds.org

Attorney for Plaintiff WWP


                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEVADA


BARTELL RANCH, LLC, a Nevada limited                   Case No.: 3:21-cv-00080-MMD-CLB
liability company and EDWARD BARTELL,
                     Plaintiffs,
                                                       JOINT STIPULATED SCHEDULE
                                                       (FIRST REQUEST)
vs.


ESTER M. MCCULLOUGH, WinnemuccaDistrict
Manager, Bureau of Land Management; BUREAU
OF LAND MANAGEMENT,
             Case 3:21-cv-00080-MMD-CLB Document 93 Filed 09/10/21 Page 2 of 8



1
                           Defendants,
2
     and
3
     Lithium Nevada CORP.,
4
                      Defendant-Intervenor.
5

6

7
              Pursuant to the Court’s August 31, 2021 Order, ECF 91, the parties stipulate to the
8
     following schedule to resolve this case.
9
              WHEREAS, the parties have been meeting and conferring about outstanding issues
10

11   regarding the content of the administrative record;

12            WHEREAS, in the parties’ Joint Motion to Amend the Scheduling Order (approved by
13
     this Court on August 31, 2019, ECF 91) the parties informed the Court that the parties would
14
     submit an updated proposed scheduling order no later than September 10, 2021, at which time
15
     the parties expect a more informed proposal from the meet and confer process for the
16

17   administrative record and summary judgment briefing, and

18            THEREFORE, the Parties agree and stipulate that the following deadlines would apply:
19
           1. Federal Defendants will provide abbreviated answers to Reno Sparks Indian Colony et al.
20
              July 29, 2021 Complaint, ECF 46, and Burns Paiute Tribe’s August 25, 2021 Complaint,
21
              ECF 83, by no later than October 13, 2021.
22

23         2. Parties shall conclude the meet and confer process on the administrative record Federal

24            Defendants have produced for the initial claims as filed prior to Plaintiff-Intervenors who
25
              filed their motion for intervention on July 20, 2021 (the “Initial Claims”) by no later than
26
              September 17, 2021.
27

28
                                                        1
       Case 3:21-cv-00080-MMD-CLB Document 93 Filed 09/10/21 Page 3 of 8



1    3. During the meet and confer process, Plaintiffs have requested that additional documents
2
        be included in the administrative record. If the parties are able to come to an agreement
3
        on the administrative record, the Federal Defendants shall provide the parties with bates-
4
        stamped copies of these documents, on electronic media, such as DVD or USB drive, by
5

6       October 1, 2021. If the parties cannot agree on the administrative record, motions on the

7       record will be filed pursuant to Paragraph 6 below.
8
     4. Defendants will produce the administrative record on the additional claims brought by
9
        Plaintiff-Intervenors (the “Tribal Claims”) by October 1, 2021.
10
     5. Parties shall conclude the meet and confer process on the administrative record Federal
11

12      Defendants have produced on the Tribal Claims by no later than October 15, 2021.

13   6. Any motion objecting to the administrative record or seeking to supplement the record
14
        would be filed by no later than October 22, 2021. If motions on the administrative record
15
        are filed, the parties stipulate to the usual time for opposition and reply shall apply as
16
        delineated in the below schedule. The parties respectfully request that the Court set a time
17

18      for any hearing on such a motion to potentially provide for a ruling by the Court as quickly

19      as possible.
20
     7. Plaintiffs, Bartell Ranch and Western Watersheds Project et al., and/or Plaintiff
21
        Intervenors, Reno Sparks Indian Colony et al. and Burns Paiute Tribe, or Defendant-
22
        Intervenor LNC, shall file any motion on the administrative record, limited to 24 pages
23

24      for each separate motion, by no later than October 22, 2021;

25   8. Responses to any motions on the administrative record, limited to 24 pages for each
26
        response, shall be filed by no later than November 5, 2021;
27

28
                                                  2
       Case 3:21-cv-00080-MMD-CLB Document 93 Filed 09/10/21 Page 4 of 8



1    9. Plaintiffs, Plaintiff Intervenors, or LNC, shall file any replies, limited to 12 pages each,
2
        by no later than November 12, 2021. If no motions related to the administrative record are
3
        filed, Federal Defendants shall file the complete administrative record with the Court on
4
        electronic media, such as DVD or USB drive, no later than November 5, 2021;
5

6    10. Plaintiffs and Plaintiffs Intervenors, shall file their motion for summary judgment and

7       brief in support of their motion for summary judgment, limited to 40 pages for Plaintiff
8
        Bartell Ranch, et al., 40 pages for Plaintiff WWP, et al., and 25 pages for Plaintiff
9
        Intervenors Reno Sparks Indian Colony and 25 pages for additional Plaintiff Intervenors
10
        the Burns Paiute Tribe, by no later than November 12, 2021;
11

12   11. Federal Defendants and Lithium Nevada shall file their separate cross-motions for

13      summary judgment (combined with their opposition to Plaintiffs’ and Plaintiff
14
        Intervenors’ motions), limited to 40 pages in response to Plaintiffs Bartell Ranch, et al.,
15
        40 pages in response to Plaintiff WWP, et al., and 50 pages in response to Plaintiff
16
        Intervenors’ motions, by no later than December 17, 2021.
17

18   12. Plaintiffs and Plaintiff Intervenors shall file their combined opposition to Federal

19      Defendants’ and Lithium Nevada’s motions for summary judgment and reply in support
20
        of their motions for summary judgment, limited to 40 pages each for Plaintiffs Bartell
21
        Ranch, et al., and Plaintiffs WWP, et al., and 25 pages each for Plaintiff Intervenors Reno
22
        Sparks Indian Colony and the Burns Paiute Tribe, by no later than January 14, 2022;
23

24   13. Federal Defendants and Lithium Nevada shall file their separate replies in support of their

25      motions for summary judgment, limited to 25 pages in reply to Plaintiffs Bartell Ranch,
26
        et al., 25 pages in reply to Plaintiff WWP, et al., and 40 pages in reply to Plaintiff
27
        Intervenors’ motions, by no later than February 4, 2022.
28
                                                  3
       Case 3:21-cv-00080-MMD-CLB Document 93 Filed 09/10/21 Page 5 of 8



1    14. The parties respectfully request oral argument on the summary judgment motions at this
2
        Court’s earliest convenience after the conclusion of briefing.
3

4
        Respectfully submitted this 10th day of September, 2021.
5

6

7                                             /s/ Talasi Brooks
                                              Talasi B. Brooks (ISB #9712), Pro Hac Vice
8
                                              Western Watersheds Project
9                                             P.O. Box 2863
                                              Boise ID 83701
10                                            (208)336-9077
                                              tbrooks@westernwatersheds.org
11

12                                            Attorney for Plaintiff WWP

13                                            /s/ Christopher Mixson
                                              Christopher Mixson (NV Bar#10685)
14
                                              KEMP JONES, LLP
15                                            3800 Howard Hughes Parkway, Suite 1700
                                              Las Vegas, Nevada 89169
16                                            702-385-6000
                                              c.mixson@kempjones.com
17

18                                            Attorney for Environmental Plaintiffs

19                                            /s/ Roger Flynn
                                              Roger Flynn, (Colo. Bar #21078), Pro Hac Vice
20
                                              Jeffrey C. Parsons, (Colo. Bar #30210), Pro Hac
21                                            Vice
                                              WESTERN MINING ACTION PROJECT
22                                            P.O. Box 349, 440 Main St., #2
                                              Lyons, CO 80540
23
                                              (303) 823-5738
24                                            wmap@igc.org

25                                            Attorneys for Plaintiffs GBRW, BRW, and WD
26
                                              TODD KIM
27                                            Assistant Attorney General
                                              United States Department of Justice
28                                            Environment and Natural Resources Div.
                                                 4
     Case 3:21-cv-00080-MMD-CLB Document 93 Filed 09/10/21 Page 6 of 8



1
                                  s/
2
                                  ARWYN CARROLL
3                                 Trial Attorney, Natural Resources Section
                                  Massachusetts Bar No. 675926
4                                 P.O. Box 7611
                                  Washington, D.C. 20044-7611
5
                                  Phone: 202-305-0465
6                                 arwyn.carroll@usdoj.gov

7                                 Attorney for Federal Defendants
8
                                  s/
9                                 LAURA K. GRANIER (SBN 7357)
                                  ERICA K. NANNINI (SBN 13922)
10                                Holland & Hart LLP
                                  5441 Kietzke Lane, 2nd Floor
11
                                  Reno, Nevada 89511
12                                Tel: 775-327-3000
                                  lkgranier@hollandhart.com
13                                eknannini@hollandhart.com
14
                                  Attorneys for Lithium Nevada Corp.
15
                                  s/
16                                DOMINIC M. CAROLLO (Or. Bar. No. 093057)
                                  Pro Hac Vice
17
                                  dcarollo@carollolegal.com
18                                Carollo Law Group LLC
                                  P.O. Box 2456
19                                630 SE Jackson Street, Suite 1
                                  Roseburg, Oregon 97470
20
                                  Ph: (541) 957-5900
21                                Fax: (541) 957-5923

22                                O. KENT MAHER (Nev. Bar No. 316)
                                  kent@winnemuccalaw.com
23
                                  PO Box 130
24                                33 W Fourth Street
                                  Winnemucca, Nevada 89446
25                                Ph: (775) 623-5277
                                  Fax: (775) 623-2468
26

27                                Local Counsel for Plaintiff Edward Bartell

28
                                     5
     Case 3:21-cv-00080-MMD-CLB Document 93 Filed 09/10/21 Page 7 of 8



1                                 By: s/ William Falk
                                  William Falk, Esq (Utah Bar No. 16678)
2
                                  2980 Russet Sky Trail
3                                 Castle Rock, CO 80101
                                  (319) 830-6086
4                                 falkwilt@gmail.com
5
                                  Julie Cavanaugh-Bill (State Bar No. 11533)
6                                 Cavanaugh-Bill Law Offices
                                  Henderson Bank Building
7                                 401 Railroad Street, Suite 307
                                  Elko, NV 89801
8
                                  (775) 753-4357
9                                 julie@cblawoffices.org

10                                Terry J. Lodge, Esq. (Ohio Bar No. 29271)
                                  316 N. Michigan St., Suite 520
11
                                  Toledo, OH 43604-5627
12                                (419) 205-7084
                                  tjlodge50@yahoo.com
13
                                  Attorneys for Intervening Plaintiffs RSIC and
14
                                  People of Red Mountain
15
                                  s/ Rick Eichstaedt
16                                Rick Eichstaedt (Washington Bar No. 36487)
                                  WHEAT LAW OFFICES
17
                                  25 West Main Avenue, Suite 320
18                                Spokane, Washington 99201
                                  Telephone:       (509) 251-1424
19                                Email: rick@wheatlawoffice.com
20
                                  Louis M. Bubala III (Nevada Bar No. 8974)
21                                KAEMPFER CROWELL
                                  50 West Liberty Street, Suite 700
22                                Reno, Nevada 89501
                                  Telephone:      (775) 852-3900
23
                                  Facsimile:       (775) 327-2011
24                                Email: lbubala@kcnvlaw.com

25                                Attorneys or Intervening Plaintiff Burns Paiute
                                  Tribe
26

27

28
                                     6
           Case 3:21-cv-00080-MMD-CLB Document 93 Filed 09/10/21 Page 8 of 8



1                                                 ORDER
2
     IT IS SO ORDERED
3

4
     DATED this _____ day of September, 2021
5

6

7                                                  ________________________________________
8
                                                   CHIEF JUDGE MIRANDA DU
9
                                                   UNITED STATES DISTRICT JUDGE
10

11

12                                     CERTIFICATE OF SERVICE

13                 I, Talasi Brooks, hereby attest that I served the foregoing on all parties via this
     Court’s ECF system, this 10th day of September, 2021.
14

15                  s/ Talasi Brooks

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       7
